Per Curiam.
Defendant was convicted of statutory rape, CLS 1961, § 750.520 (Stat Ann 1954 Rev § 28.788), and appeals from the sentence imposed.
Defendant has raised several procedural errors. He did not object.to. the testimony or the instructions which he now claims as error and we do not review such claims on, apppal. People v. Hartwick (1967), 8 Mich App 193.
Defendant filed a motion for a new trial after the case had been appealed to this Court and now claims the trial judge committed error by not stating.in writing the reasons for. ref using a new trial. While we do not condone this action, such action does not require a reversal. Frederick v. City of Detroit (1963), 370 Mich 425.
Affirmed.